Citation Nr: 1641986	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-30 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for urinary tract/bladder cancer, to include as due to exposure to herbicides in the Republic of Vietnam.

4.  Entitlement to service connection for rheumatoid arthritis, to include as secondary to urinary tract/bladder cancer.

5.  Entitlement to an effective date prior to June 19, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois and St. Louis, Missouri, respectively.

In the October 2012 and October 2014 substantive appeals, the Veteran requested hearings before a member of the Board.  These will be discussed further in the REMAND portion of the decision below.

As will be discussed below, the Veteran is withdrawing his appeal for an earlier effective date for the grant of service connection for PTSD.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are remanded to the agency of original jurisdiction (AOJ).


FINDING OF FACT

In an October 2014 Statement in Support of Claim, prior to the promulgation of a decision in this appeal, the Veteran wrote that he was withdrawing the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.

CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to an earlier effective date for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

In an October 2014 Statement in Support of Claim, prior to the promulgation of a decision in this appeal, the Veteran wrote that he was withdrawing the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R.       § 20.204.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.


ORDER

The appeal for entitlement to an earlier effective date for the grant of service connection for PTSD is dismissed.

REMAND

The Veteran's appeal stems from two separate appeal streams.  The first appeal stream raised the issues of entitlement to service connection for bilateral hearing loss and tinnitus, and it was perfected in an October 2012 substantive appeal.  Therein, the Veteran requested a videoconference hearing before a member of the Board.  The second appeal stream raised the issues of entitlement to service connection for urinary tract/bladder cancer and rheumatoid arthritis, and it was perfected in an October 2014 substantive appeal.  Therein, the Veteran requested a Board hearing at the RO (Travel Board hearing.)

The Veteran received notice of the scheduled date for his videoconference hearing in October 2014.  That same month, he withdrew his request for the hearing due to personal health reasons.  38 C.F.R. § 20.704(e) (2015).  As the withdrawal of this hearing request occurred in the same month that the Veteran requested a Travel Board hearing in connection with the second appeal stream, it appears that the RO mistakenly believed that the Veteran had withdrawn all hearing requests; no Travel Board hearing was scheduled.  In a September 2016 Appellate Brief Presentation, the Veteran's representative clarified that the Veteran does indeed want the Travel Board hearing.

While the Board recognizes that the Travel Board hearing request pertained to only two of four claims on appeal, in order to avoid piecemeal adjudication, the Board finds it appropriate to remand the entire appeal.  This will afford the Veteran the opportunity to provide testimony on all of his claims.  Accordingly, the appeal is remanded so that a Travel Board hearing may be scheduled.

Accordingly, these issues are REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the record should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


